DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17 and 21-23 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-11, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. US Publication 2015/0201864 (hereinafter Govari) in view of Toth et al. US Publication 2016/0029960 (hereinafter Toth).
Regarding claim 1, Govari discloses an apparatus comprising a catheter (Figures 1-2, see also [0006]), at least a portion of the catheter being sized and configured to fit within a lumen of a human cardiovascular system (Figure 1); a sensor positioned at a distal end of the catheter (element 115, see also Figure 2), the sensor being configured to generate a sensor signal [0032] which mentions a magnetic sensor but could also be an ECG electrode as per [0020]); a first pair of wire segments coupled with the sensor (wires at 130), the first pair of wire segments extending along the length of the catheter (wire segments 130 and [0040]); an artifact reduction feature positioned proximate to the sensor (element 120, see Figure 2), the artifact reduction feature comprising a second pair of wire segments (elements 125); and a correction module in communication with the first and second pairs of wire segments (element 135), the correction module being configured to subtract artifacts from signals received from the first pair of wire segments ([0019]-[0020]), based on artifacts from signals received from the second pair of wire segments (element 135 performs this function), to thereby provide a corrected sensor signal ([0040]-[0043] which details removing the interference from the first pair of wires via the pickup from the second wire segments).
Govari focuses on the magnetic artifacts for the correction system, however given this system can be utilized for EP mapping electrodes as per [0020], it could reasonably work on any artifact that electrodes normally encounter. The skilled artisan is well aware that artifacts that commonly affect electrodes include artifact due to heart motion, respiratory movement, movement from the wires/cables, movement of the overall catheter by the user, as well as artifact from ablating electrodes nearby, electrode contact artifact (with tissue), as well as various electrical artifacts due to either surrounding electrodes or circuitry. These are filtered out however in a known fashion by use of a differential amplifier as in Govari (element 135) with some constant signal to compare the obtained signals from the electrodes (120), where the comparative signal coming from either a skin surface electrode, an electrode provided at a distance, a driven voltage, or a capacitor as is the case in Govari is used to compare against to determine the actual signal. 
Given the above, Toth teaches an EP mapping catheter that includes a correction module for correcting the EP signal to remove motion induced artifact ([0056]). It would have been obvious to the skilled artisan before the effective filing date to filter out artifact due to motion as taught by Toth with the device of Govari as predictable results would have ensued (applying a known technique to a known device to reduce the motion-based artifact which ultimately provides a better signal).
Regarding claim 2, Govari discloses that the sensor comprising one or more electrodes configured to sense electrocardiogram signals from adjacent cardiac tissue ([0020] which mentions EP mapping electrodes).
Regarding claim 3, Govari discloses that the sensor comprising a position sensor configured to sense a position of the distal end of the catheter within three-dimensional space (element 115 which is a magnetic position sensor).
Regarding claim 4, Govari discloses a plurality of sensors positioned at the distal end of the catheter ([0020] which mentions that there can be a plurality of sensors/electrodes).
Regarding claim 5, Govari discloses that the first pair of wire segments being further coupled with the sensors of the plurality ([0020] which details that the wire segments can be attached to electrodes instead of a single position sensor). [0020] suggests that the dummy load mechanism being mentioned would also have required the wire segments as is detailed above for elements 125 and 130.
Regarding claim 6, Govari discloses that each sensor has an associated pair of wire segments ([0020][0039] details there can be multiple sensors, and Figure 2 shows the wire segments attached to the sensor example at 115). 
Regarding claim 7, Govari discloses that each pair of wire segments associated with the sensors extending along the length of the catheter (Figure 2 and [0020][0039]).
Regarding claim 10, Govari discloses that the artifact reduction feature further comprising a bridge member coupled with respective distal ends of the wire segments of the second pair (wire pair 125 with bridge 120, see [0032] where this includes a wire that can also be considered the bridge member).
Regarding claim 11, Govari discloses that the bridge member comprising a wire segment ([0032] which mentions an inductor which includes an additional wire segment).
Regarding claim 13, Govari discloses that the bridge member comprising a resistor ([0019]).
Regarding claim 15, Govari discloses a console remotely coupled with the catheter (element 42), the correction module being located in the console (Figure 1 [0042] which details that the module 135 can be part of console 42).
Regarding claim 16, Govari discloses a handle coupled with a proximal end of the catheter (element 32); and a cable coupled with a proximal end of the handle (handle 32 with cable 22, see Figure 1), the cable being further coupled with the console (cable 22 to console 42, see Figure 1), the cable providing a path of communication from the first pair of wire segments and the second pair of wire segments to the correction module in the console ([0024][0026]).
Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Govari and Toth, and in further view of Panescu US Publication 2003/0078509 (hereinafter Panescu).
Regarding claim 8, Govari is silent on the multiple arms. Panescu teaches a catheter system that includes a plurality of sensors at a distal end of the apparatus (Figures 2A-C at mapping electrodes 24), which are located on a plurality of arms (Figure 2A). It would have been obvious to the skilled artisan before the effective filing date to utilize the multiple arms on the catheter as taught by Panescu with the device of Govari as the catheter types are known art recognized equivalents that are compatible with the same type of processing system (Panescu Figures 2A-C).  
Regarding claim 23, Govari discloses the catheter (Figures 1-2), plurality of sensors ([0020] EP mapping electrodes at a distal end), the wire segments (as mentioned above), the artifact reduction feature (as mentioned above), and the correction module), but is silent on the plurality of arms and that the artifact is of a motion based nature. 
Toth teaches correcting the EP signal to remove artifact due to motion ([0056]). It would have been obvious to the skilled artisan before the effective filing date to filter out artifact due to motion as taught by Toth with the device of Govari as predictable results would have ensued (applying a known technique to a known device to reduce the motion-based artifact which ultimately provides a better signal).
Panescu teaches the multiple arms (as mentioned above). It would have been obvious to the skilled artisan before the effective filing date to utilize the multiple arms on the catheter as taught by Panescu with the device of Govari as the catheter types are known art recognized equivalents that are compatible with the same type of processing system (Panescu Figures 2A-C).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Govari and Toth, and in the alternate in view of Atalar et al. US Patent 8,649,842 (hereinafter Atalar).
Regarding claim 12, Govari discloses the wire segments (as mentioned above) and that the bridge member (120) can be an inductor ([0032]) which inherently includes an additional wire segment which is permanently and electrically coupled to the surrounding wire segments which is being considered “continuous” and “single” as it is not designed to be detached. Once the wire segments are placed together they would be considered a single continuous wire, though they began as three separate wire segments. As the final product as claimed is identical, the difference would lie in the process of manufacturing and as such would be considered as a product-by-process limitation. 
As Govari does not show what the inductor reasonably looks like when connected to the surrounding wire segments, Atalar specifically shows the wire segments of the second pair and the wire segment of the bridge member being all formed by a single continuous piece of wire (Figure 1 second wire segments 25 with the wire 33 of the inductor, see Figure 1). It has been held that utilizing a “one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”, see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349. Therefore, it would have been obvious to the skilled artisan before the effective date to utilize the wire segment as a single continuous wire as suggested by the mentioned inductor of Govari, or in the alternate as detailed by Atalar, as a matter of design choice. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Govari and Toth, and in further view of Ponzi et al. US Patent 6,024,739 (hereinafter Ponzi).
Regarding claim 14, Govari discloses a handle (32) coupled with a proximal end of the catheter (Figure 1), and though mentions that the module can be located in various places ([0042]) it is silent on it specifically being in the handle. Ponzi teaches a catheter that includes the processing circuitry in the handle (Figure 4 element 64, see also column 8 line 60 through column 9 line 6. It would have been obvious to rearrange the claimed parts as of Govari to be placed in the handle as taught by Ponzi as predictable results would have ensued (preprocessing of the signals closer to the sensor before making it to the console). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Toth, and in further view of Bocko et al. US Publication 2014/0200469 (hereinafter Bocko). 
Regarding claim 17, Govari discloses an apparatus comprising a catheter, at least a portion of the catheter being sized and configured to fit within a lumen of a human cardiovascular system (catheter 100, see Figure 1); a pair of electrodes positioned at a distal end of the catheter ([0020]), the electrodes being configured to pick up electrocardiogram signals from cardiac tissue (the electrodes are mentioned as EP mapping electrodes and Figure 1 shows the device in use in the heart which would suggest they are ECG mapping electrodes, either case the electrode mentioned are fully capable of performing the intended use without any additional structural modification); a first pair of wire segments coupled with the electrodes (wire segments at 130, where [0020] mentions the same principle applied to sensor 115 can be applied to the mentioned electrodes), the first pair of wire segments extending along the length of the catheter ([0040]); an artifact reduction feature positioned at the distal end of the catheter (element 120), the artifact reduction feature comprising a second pair of wire segments (wire segments 125); and a correction module in communication with the first and second pairs of wire segments (element 135), and though subtracts changes base on the signal interference is silent on making the subtraction and correction based on the change in capacitance due to motion.
Toth teaches an EP mapping catheter that includes correcting the signal to remove artifact due to motion ([0056]), but is silent with it respect to the capacitance. It would have been obvious to the skilled artisan before the effective filing date to filter out artifact due to motion as taught by Toth with the device of Govari as predictable results would have ensued (applying a known technique to a known device to reduce the motion-based artifact which ultimately provides a better signal).
Bocko teaches an ECG monitoring device that includes a correction module being configured to correct the signal based on the capacitance caused by motion ([0006]-[0007][0009][0012][0028]-[0030]). It would have been obvious to the skilled artisan before the effective filing date to utilize the observed capacitance to correct the original ECG signal as taught by Bocko with the correction module and sensing system of Govari and Toth as both signals are able to aid in the correction of the desired EP signal which produces greater accuracy of results. 
Regarding claim 21, Govari discloses a plurality of sensors positioned at the distal end of the catheter ([0020] which details electrodes at the claimed location).
Regarding claim 22, see contents of rejected claim 5 above.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/24/2022, with respect to claim 1 have been fully considered and are persuasive.  The previous rejection of claim 1 has been withdrawn. New art has been applied to remedy the deficiencies of the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794